DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 and 10/22/2020 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with W. Scott Strickland (Registration No. 63,299) on 01/15/2020.
Claims 1, and 10-11 have been amended as follows: 

1. (Currently Amended) A display device, comprising: 
a first display unit that displays a first image at a remote position; 
a second display unit that displays a second image at a position different from the remote position of the first image; 

a display control unit that comprises a central processing unit (CPU) and that, (i) based upon the operation detected by the detector and (ii) without adjusting a display mode of the first image, adjusts a display mode of the second image that the remote position of the first image displayed by the first display unit is changed in relation to the second image, wherein 
the operation is a pressing operation performed by the user to press on the first image; and 
the display control unit adjusts the display mode of the second imagethat the position of the first image is changed along a direction determined based upon the pressing operation or along a direction opposite from the direction determined based upon the pressing operation.

10. (Currently Amended) A display method through which an image is displayed by a display device, the method comprising: 
displaying a first image at a remote position; 
displaying a second image at a position different from the remote position of the first image; 
detecting an operation performed by a user with respect to the first image on display; and 
without adjusting a display mode of the first image, adjusting a display mode of the second image that the remote position of the first image is changed in relation to the second image, based upon the detected operation, wherein 
 by the user to press on the first image; and 
the display mode of the second image is adjusted that the position of the first image is changed along a direction determined based upon the pressing operation or along a direction opposite from the direction determined based upon the pressing operation.

11. (Currently Amended) A display device, comprising: 
a first display unit that displays a first display image, displayed by the display device, at a position set apart from the display device by a predetermined distance; 
a second display unit that displays a second display image, displayed by a second display device, at a position different from the position of the first display image; 
an operation detector that detects an operation performed by a user for the first display image; and 
a control unit that comprises a central processing unit (CPU) and that, (i) without adjusting a display mode of the first display image and (ii) based upon an ascertained positional relationship between a detection reference, which is set near the first display image, and the operation performed by the user, executes display control through which a display mode of the second display image creates a user perception that the position of the first display image displayed by the first display unit is changed in relation to the second display image, wherein 
the operation is a pressing operation performed  by the user to press on the first display image; and 
 through which the display mode of the second display image creates the user perception that the position of the first display image is changed along a direction determined based upon the pressing operation or along a direction opposite from the direction determined based upon the pressing operation.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
(i) based upon the operation detected by the detector and (ii) without adjusting a display mode of the first image, adjusts a display mode of the second image to create a user perception that the remote position of the first image displayed by the first display unit is changed in relation to the second image, wherein the display control unit adjusts the display mode of the second image to create the user perception if that the position of the first image is changed along a direction determined based upon the pressing operation or along a direction opposite from the direction determined based upon the pressing operation.
In combination with all other claim limitations.

Claim 10:
without adjusting a display mode of the first image, adjusting a display mode of the second image to create a user perception that the remote position of the first image is changed in relation to the second image, based upon the detected operation; and the display mode of the second image is adjusted to create the user perception that the position of the first image is changed along a direction determined based upon the pressing operation or along a direction opposite from the direction determined based upon the pressing operation
In combination with all other claim limitations.

Claim 11:
(i) without adjusting a display mode of the first display image and (ii) based upon an ascertained positional relationship between a detection reference, which is set near the first display image, and the operation performed by the user, executes display control through which a display mode of the second display image creates a user perception that the position of the first display image displayed by the first display unit is changed in relation to the second display image, and the control unit executes display control through which the display mode of the second display image creates the user perception that the position of the first display image is changed along a direction determined based upon the pressing operation or along a direction opposite from the direction determined based upon the pressing operation
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050185276 A1 - Tomisawa et al. - Display device that displays an stereoscopic two dimensional image in an image plane  and displays an associated image or shadow in a direct viewing panel (Fig. 4 and Fig. 8A)
US 20100245345 A1 – Tomisawa et al. – Image display device that displays a floating image and a position detector that detect a position and motion of a user’s finger.
US 20100007636 A1 – Tomisawa et al. - Image display device that includes a first display for displaying a floating image and a second display that a second image on a second screen as a directly visible image
US 20170153712 A1 - Kawai et al. - An input system comprising a display device which displays a stereoscopic image including a display surface having a plurality of buttons in a three-dimensional space, a detector configured to detect an object inputting on the stereoscopic image, and an information processing device configured to notify a user of an amount in a depth direction of the display surface. The input device displays an input determination frame for the button of which the input state is "provisional selection" or "during press” and changes a size of an area that is included in the button image  according to the press amount, for the button of "during press".  Therefore, the user can recognize that the button is selected as an operation target, and a distance that the user is to press a button in order to determine an input. (see Figs. 6-7B)
US 20140198030 A1 - Takasawa - Image projection system that displays an image of a button in a position within a projection region that corresponds to a detection 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626